Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings

1.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Examiners note: Figs.17-25, 35-47 are shown with a textured surface. MPEP 608.02, 37 CFR 1.84(b) states that:
(1) Black and White. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The office will accept 
Figs 17-25, and 35-47 uses a photograph to represent the temperature regulating mount and the perimeter casing with the electronic device. The photographs are not the only practical medium to show the temperature regulating mount and the perimeter casing with the electronic device. 

Claim Objections

2.	Claims 1, 3, 5-6, 8, 14-16, 18-20 is/are objected to because of the following informalities: 
a.	Claim 1, line 5, change “a portable electronic device” to –The portable electronic device—
b.	Claim 1, line 7, change “electronic device” to –portable electronic device-- 
c.	Claim 3, line 2, change “the back” to –a back--.
d.	Claim 5, line 1, change “the rotation” to –a rotation--.
e.	Claim 6, line 2, change “the external temperature” to –an external temperature--.
	f.	Claim 8, line 8-10, change “along the perimeter casing; a perimeter casing for affixing around the perimeter of the electronic device” to –along a perimeter casing; the perimeter casing for affixing around the perimeter of the electronic device.  
g.	Claim 8, line 4, change “a portable electronic device” to –the portable electronic device--.

i.	Claim 8, line 8, change “the perimeter casing” to –a perimeter casing--.
j.	Claim 14, line 2, change “the rotation” to –a rotation--.
k.	Claim 15, line 2, change “the back” to –a back--.
l.	Claim 16, line 2, change “the back” to –a back--.
m.	Claim 18, line 2, change “the external temperature” to –an external temperature--.
n.	Claim 19, line 1, change “where the fans” to –where fans—
o.	Claim 19, line 2, change “the temperature sensor” to –a temperature sensor--.
p.	Claim 19, line 2, change “the device” to – the portable electronic device--.
q.	Claim 20, line 1, change “the perimeter of the electronic device” to –a perimeter of the electronic device--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, 14-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 15 and 16 recites the limitation "the back" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 14 recites the limitation "the rotation" in line 1 and 2 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 and 18 recites the limitation "the external temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the temperature sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the perimeter of the electronic device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

4.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US2015/0017905 in view of Richardson et al. US2010/0147737.

Per claim 1 Li et al. teaches a temperature regulating mount (S, see fig.2-4) for engaging a portable electronic device (E, see fig.4), the temperature regulating mount comprising: a housing (1, 2, 4 & S, see fig.2) having a front face (S1, see fig.4; [0044]) for engaging a portable electronic device (E, see fig.2-4) and a recessed compartment (S2, see fig.4; [0044]) having a temperature control unit (3) for heating and/or cooling ([0044]) the electronic device during operation, where the front face of the housing includes a clamping mechanism (2 and/or 22, see fig.4, “top portion”) on one side of the mount and a guide rail (23 and 2 and/or 22, see fig.4, “bottom portion”) on an opposing side of the front face of the housing for engaging the portable electronic device (see fig.2-4); and wherein the guide rail and the clamping mechanism (2 and/or 22, see fig.2) aligns to properly orient the portable electronic device in the temperature regulating mount (see fig.4) to maximize the ability of the temperature regulating mount to control the temperature of the portable electronic device ([0042]-[0044]).

Richardson et al. however discloses a portable electronic device (106, see fig.2) having a perimeter casing (104, see fig.1-2) where the perimeter casing includes a first indent (138) on one side of the perimeter casing (see fig.2) and a second indent (134) on an opposing side of the perimeter casing (see fig.2) and wherein a guide rail (110) aligns with the first indent (138, see fig.1-2) of the perimeter casing (104, fig.2) and the clamping mechanism (108, see fig.2, “curved flexible arm, means it clamps due to its resilience”) aligns with the second indent (134) of the perimeter casing (see fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have an electronic device include a perimeter casing with an indent on it as taught by Richardson et al. in the temperature regulating mount of Li et al., because it ensures that the electronic device through the indents is properly and well secured with the clamping mechanism and guide rails for proper securing and protection, and also ensures that the air within the temperature regulating mount effectively cools the electronic device.
Per claim 8 Li et al. teaches a temperature regulating mounting system (see fig.2-4) for engaging a portable electronic device (E, see fig.4), the system comprising: a temperature regulating mount (S, see fig.2-4) having a housing (1, 2, 4 & S, see fig.2) having a front face (S1, see fig.4; [0044]) for engaging a portable electronic device (E, 
Li et al. does not explicitly teach along the perimeter casing; a perimeter casing for affixing around the perimeter of the electronic device, where the perimeter casing includes a first indent on one side of the perimeter casing and a second indent on an opposing side of the perimeter casing; and wherein the guide rail of the front face of the temperature regulating mount aligns with the first indent of the perimeter casing and the clamping mechanism of the front face of the temperature regulating mount aligns with the second indent of the perimeter casing
Richardson et al. however discloses a perimeter casing (104, see fig.1-2) for affixing around the perimeter of the electronic device (106, see fig.2), where the perimeter casing includes a first indent (138) on one side of the perimeter casing (fig.2) and a second indent (134) on an opposing side of the perimeter casing (fig.2); and wherein the guide rail (112) of the front face of the temperature regulating mount aligns 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have an electronic device include a perimeter casing with an indent on it as taught by Richardson et al. in the temperature regulating mount of Li et al., because it ensures that the electronic device is well coupled and sealed to the temperature regulating mount, thus ensuring that the electronic device is properly secured to the temperature regulating mount and also ensures that the air within the temperature regulating mount effectively cools the electronic device.
Per claim 15 Li et al. as modified by Richardson et al. teaches the temperature regulating mounting system of claim 8 
Li et al. as modified by Richardson et al. does not explicitly teach further including a kick stand positioned on the back of the housing for supporting the housing.  
Official notice is taken that having a kick stand positioned on the back of a housing for supporting the housing is well known in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a kick stand positioned on the back of the housing of Li et al. as modified by Richardson et al., because it enables the portable electronic device to be easily positioned on a surface, thus ensuring that a user can multitask while viewing the portable electronic device.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US2015/0017905 in view of Richardson et al. US2010/0147737 as applied to claim 1 above, and further in view of Kunert et al. US8496213.

Per claim 2 Li et al. as modified by Richardson et al. teaches the temperature regulating mount of claim 1,
Li et al. as modified by Richardson et al. does not explicitly teach where the temperature control unit is a series of fans.  
Kunert et al. however discloses where the temperature control unit is a series of fans (202; col.8, line 22-52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the temperature regulating mount of Li et al as and Richardson et al. to include a series of fan as disclosed by Kunert et al., because fans are efficient for cooling heat generating elements in an electronic device, and having a plurality of the fans ensures a more efficient cooling of the heat generating element, thus preventing the electronic device from overheating.
Per claim 3 Li et al. as modified by Richardson et al. and Kunert et al. teaches the temperature regulating mount of claim 2 where the series of fans (202, see fig.13-14) is positioned at an angle relative to the back of the portable electronic device to blow air across the back of the portable electronic device (see fig.13-14). 

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US2015/0017905 in view of Richardson et al. US2010/0147737 as applied to claim 8 above, and further in view of Kunert et al. US8496213.

Per claim 11 Li et al. as modified by Richardson et al. teaches the temperature regulating mounting system of claim 8 where the temperature control unit is a series of fans.  
Li et al. as modified by Richardson et al. does not explicitly teach where the temperature control unit is a series of fans.  
Kunert et al. however discloses where the temperature control unit is a series of fans (202; col.8, line 22-52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the temperature regulating mount of Li et al as and Richardson et al. to include a series of fan as disclosed by Kunert et al., because fans are efficient for cooling heat generating elements in an electronic device, and having a plurality of the fans ensures a more efficient cooling of the heat generating element, thus preventing the electronic device from overheating.
 Per claim 12 Li et al. as modified by Richardson et al. and Kunert et al. teaches the temperature regulating mounting system of claim 11 where the series of fans (202, see fig.13-14) is positioned at an angle relative to the back of the portable electronic device to blow air across the back of the portable electronic device (see fig.13-14).  
 
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US2015/0017905 in view of Richardson et al. US2010/0147737 as applied to claim 1 above, and further in view of Lee US2007/0152633.

Per claim 4 Li et al. as modified by Richardson et al. teaches the temperature regulating mount of claim 1,

Lee however discloses where the housing (110) further includes a mounting mechanism (150 & 151, see fig.1) for mounting the temperature regulating mount (see fig.1 & 3) to an object ([0024]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a mounting mechanism as taught by Lee in the temperature regulating mount of Li et al. as modified by Richardson et al. because it allows a user to mount the temperature regulating mount for easy viewing and access, thus ensuring that a user can multitask and view the electronic device at the same time.
Per claim 5 Li et al. as modified by Richardson et al. and Lee teaches the temperature regulating mount of claim 4 and the mounting mechanism (150 & 151)
Li et al. as modified by Richardson et al. and Lee does not explicitly teach the mounting mechanism permits the rotation of the housing of the temperature regulating mount to allow for the portable electronic device to be positioned in either a portrait or a landscape configuration.  
Official notice is taken that having a mounting mechanism as disclosed by Lee is well known in the art to be rotatable allowing a portrait or a landscape configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a mounting mechanism that permits rotation of the housing to allow the portable electronic device to be positioned in 
Per claim 6 Li et al. as modified by Richardson et al. teaches the temperature regulating mount of claim 1 
Li et al. as modified by Richardson et al. does not explicitly teach where the housing of the temperature regulating mount further includes a temperature sensor for detecting when the external temperature of the portable electronic device reaches a predetermine temperature.  
Lee however discloses where the housing of the temperature regulating mount further includes a temperature sensor for detecting when the external temperature of the portable electronic device reaches a predetermine temperature ([0008] & [0031]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a temperature sensor as taught by Lee in the temperature regulating mount of Li et al. and Richardson et al., because it ensures that when the temperature of the portable electronic device exceeds a given threshold, the sensor sends a signal to the temperature control unit to cool the portable electronic device, thus ensuring that the portable electronic device is protected from overheating.
Per claim 7 Li et al. as modified by Richardson et al. teaches the temperature regulating mount of claim 1 

Lee however discloses further including communication components (121 & 123, see fig.1 & 3) to enable signal communication with the portable electronic device ([0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to enable signal communication to the portable electronic device as disclosed by Lee in the temperature regulating mount of Li et al. and Richardson et al., because it ensures that the temperature regulating mount can cool the portable electronic device based on the operation status of the portable electronic device without the intervention of a user, thus ensuring a properly cooled and functional system.

Claim(s) 13-14 & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US2015/0017905 in view of Richardson et al. US2010/0147737 as applied to claim 8 above, and further in view of Lee US2007/0152633.

Per claim 13 Li et al. as modified by Richardson et al. teaches the temperature regulating mounting system of claim 8 
Li et al. as modified by Richardson et al. does not explicitly teach further includes a mounting mechanism for mounting the temperature regulating mount to an object.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a mounting mechanism as taught by Lee in the temperature regulating mount of Li et al. as modified by Richardson et al. because it allows a user to mount the temperature regulating mount for easy viewing and access, thus ensuring that a user can multitask and view the electronic device at the same time.
Per claim 14 Li et al. as modified by Richardson et al. and Lee teaches the temperature regulating mounting system of claim 8 and the mounting mechanism (150 & 151)
Li et al. as modified by Richardson et al and Lee does not explicitly teach the where the mounting mechanism permits the rotation of the housing to allow for the portable electronic device to be positioned in either a portrait or a landscape configuration.  
Official notice is taken that having a mounting mechanism as disclosed by Lee is well known in the art to be rotatable allowing a portrait or a landscape configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a mounting mechanism that permits rotation of the housing to allow the portable electronic device to be positioned in either a portrait or landscape configuration, because it allows the user the flexibility of viewing the portable electronic device in different viewing sizes without compromising 
Per claim 18 Li et al. as modified by Richardson et al. teaches the temperature regulating mounting system of claim 8 
Li et al. as modified by Richardson et al. does not explicitly teach further including a temperature sensor for detecting when the external temperature of the portable electronic device reaches a predetermine temperature.  
Lee however discloses further including a temperature sensor for detecting when the external temperature of the portable electronic device reaches a predetermine temperature ([0008] & [0031]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a temperature sensor as taught by Lee in the temperature regulating mount of Li et al. and Richardson et al., because it ensures that when the temperature of the portable electronic device exceeds a given threshold, the sensor sends a signal to the temperature control unit to cool the portable electronic device, thus ensuring that the portable electronic device is protected from overheating.
Per claim 19 Li et al. as modified by Richardson et al. and Lee teaches the temperature regulating mounting system of claim 18 where the fans are turned on when the temperature sensor detects the temperature of the device to be at a certain predetermine temperature ([0031]-[0032]).  

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US2015/0017905 in view of Richardson et al. US2010/0147737 as applied to claim 8 above, and further in view of White US6616111.

Per claim 9 Li et al. as modified by Richardson et al. teaches the temperature regulating mounting system of claim 8 
Li et al. as modified by Richardson et al. where the perimeter casing includes a backing and where the backing including openings.  
White however discloses where the perimeter casing (10, see fig.1-2) includes a backing and where the backing including openings (see fig.1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a perimeter casing with opening as disclosed by White in the temperature regulating mounting system of Li et al. and Richardson et al., because it enables the temperature control system or fan to effectively cool the electronic device within the protective casing, thus ensuring a properly cooled system.
Per claim 10 Li et al. as modified by Richardson et al. and White teaches the temperature regulating mounting system of claim 9 where the backing is a webbing (See fig.1-2).  

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US2015/0017905 in view of Richardson et al. US2010/0147737 as applied to claim 8 above, and further in view of Chang et al. US8902607.

Per claim 16 Li et al. as modified by Richardson et al. teaches the temperature regulating mounting system of claim 8 
Li et al. as modified by Richardson et al does not explicitly teach further including a hand strap positioned on the back of the housing for supporting the housing.  
Chang et al. however discloses a hand strap positioned on the back of the housing for supporting the housing (col.3, line 48-60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a hand strap as taught by Chang et al. in the temperature regulating mounting system of Li et al. and Richardson et al., because it enables a user to easily hold the temperature regulating mounting system.
Per claim 17 Li et al. as modified by Richardson et al. and Chang et al. teaches the temperature regulating mounting system of claim 16 
Li et al. as modified by Richardson et al. and Change et al. does not explicitly teach where the hand strap positioned on the back of the housing permits rotation of the housing to allow for the portable electronic device to be positioned in either a portrait or a landscape configuration.  
Official notice is taken that having a hand strap positioned on the back of a housing to permit rotation of the housing to allow for the portable electronic device to be positioned in either a portrait or a landscape configuration is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to allow a rotation of the housing using the hand strap as disclosed by Chang, because it enables the user to easily orient the .

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US8902607 in view of Richardson et al. US2010/0147737 

Per claim 20 Chang et al. teaches a perimeter casing (30) for affixing around the perimeter of the electronic device (30, see fig.5) where the perimeter of the casing is of a predetermined height to mate with a universal temperature regulating mount (14, see fig.4-5) 
Chang et al. does not explicitly teach a universal temperature regulating mount having a clamping mechanism and guide rail, where the perimeter casing includes a first indent on one side of the perimeter casing that mates with the clamping mechanism of the universal temperature regulating mount and a second indent on an opposing side of the perimeter casing that 31PATENT Docket No. NE14002CIP mates with the guide rail of the universal temperature regulating mount to maintain the electronic device against the universal temperature regulating mount.
Richardson et al. however discloses a mount (102, see fig.2) having a clamping mechanism (108) and guide rail (114 & 110), where a perimeter casing (104) includes a first indent (134) on one side of the perimeter casing that mates with the clamping mechanism of the mount (see fig.2) and a second indent (136 & 138) on an opposing side of the perimeter casing that 31PATENTDocket No. NE14002CIPmates with the guide rail (110 & 114, see fig.2) of the mount to maintain the electronic device against the mount (see fig.2).

Email Communication
5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parker US2007/0091560 discloses a cooling system removably coupled to a computer device, the computer device configured to receive power from the cooling system.
Lu US8439191 discloses a cell phone protector case with aligned retaining members.
	Kitahara US2002/0105783 discloses a cooling apparatus includes a cooling module having an electrically-driven cooling device. The cooling module is adapted to couple with a portable electronic apparatus.
Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL A MATEY/Examiner, Art Unit 2835